JOHN E. PARRISH, Judge,
concurring.
I concur. I write separately, however, to express concern over the reference in the “Petition to Enter Plea of Guilty” to a promise by the prosecuting attorney in appellant’s criminal case to recommend commitment for 120 days pursuant to § 559.115.2, RSMo 2000. This court has *864previously emphasized that probation as permitted by that statute is not a matter for negotiation between the state and a defendant in a criminal case.
As this court explained in Bauer v. State, 926 S.W.2d 188, 191 (Mo.App.1996), and as § 559.115.2 [RSMo Cum. Supp.1998] succinctly states, a defendant in a criminal case has no right to request consideration for probation within 120 days after commitment to the Department of Corrections. See also Bauer v. State, 949 S.W.2d 248, 250-51 (Mo.App.1997) (Parrish, J., concurring). A trial court cannot be compelled to grant probation during a defendant’s first 120 days of incarceration. Negotiations directed toward reaching a disposition in a criminal case should not suggest otherwise.
Brown v. State, 72 S.W.3d 238, 237 (Mo.App.2002). Prosecuting attorneys should not include the granting of probation during the first 120 days of incarceration as part of the plea negotiation process.